OW \ Case #18;0v-12899-RBS\ Rocument a RELOBABIS RaveeokT p\
Tot “\ AS

Pla writ C. C KSEE PO.

 

 

Sasior| SesEpe\
Joe Vou Yes

D fendad: —

na Ce are = =

“Comm ssiuel of Duet. OF Corfeckions, ze 5 &
(womans \wrts Oso ainire ne eade oF Su Ce: a2 eee
SXeyepP Swan S Soret OF EMSs, = 2 ou

© Os fh Aw Aces CEN S, KV Cneneya\ _ Be i 7

QT ClLrarles BaKreg — =

MAOH Vo AN SG] SONEW

OD secre DAs \e)\ Bernenk@) ces Deer. |

CE SROE-COAD DEPe OF COM EMIANS OF Massachusetts
hy prune ns af

CSMPIN®YL For A Cuil CASE.

a. awe Clan (h Sawer Dos Verh

RK).
Sweet &OOreSS ~ Po wox \OO 7, Loa | EAS Md O07 \

(BD. Wee Defends)

COMMIS S\AcK — (Lion we SOree- KdtiresS - Orkrovopd
. SER EE inkertectd — SENER silo ke tyress ~ ONYUH SoH
3S). Sovesvs ok MAser> — Gove Asn, sae —
Q), OS KT Brese@O LE\us— Gore ranr Agent
RT Csenevea | MROTR reat} - ccuerverdk WSency
e BGNEnLUT CYpacries Rarr<ec— (coum Agent
/ Seccer~r LOAM 2) Berne irre (Qorueimuntk URS et
QC H Sipe SEEIice OF MASS —

7 “Ke ri or aN | 2 .
Sok oF Necks Rey ee sen dee “rages \ Kb
— PArSSA GO SENKS — SUR WSK » oe coder Aeanane

   
  
Tee Snsktes TT RGU=1 TRIBES BOOMER yelled 08/28/19 Page 2 of 7

CA. Feder a QUESTO . .
D Wagiecs Pradore fe Grows’

 

Tr SKVeEMEn\ ot Claw

 

(A) - On of AKOST in Ane Mow of Suid BO\s ,
wT Sartor Soseen Code AMA CLee OY M-\
KOUEEI PS OnE WW Bee SB G MAMOIN POISONS
—O- Be pP \Uw le etS
SB) —~ Ow OW AROOT \ RA mont . ak AKAe dtdoacke —
Xe Stor Soren LOFOXe TL Kane QQ -
RE mnrsrtvarnon pA GOoCT ol We FREIND Wr ACAYR-
DANa ee EMM GAS COVA SRR (mak KOTOR
OT We geen:
CY- & CovRlt of Dads \ayer A SBC. Tes
Prvmntee Secxok C\O + Cocrechions | ol lice
WATRA CyvesnD Vee Me Booey ww CONCEES

(nner

COSWM BH ~
Bre Wide SS Date BUDA’ OT Ae Kkokes
RO JE wee AT OME OP OT NE
SHOATOU-

(D)- De TH See caaplhon G Satond rete
re end eNO ove Xe RYU hs Noor mu Kore
Bems we Oil DASE ent Possiabetit}

CE me Bors Eled Bd rng -memeboers

Pppot> 2 of G
Cont) fescdaecsestiias Gamocskasadwak iE &
Werke eo OOS RAK Rrdreo LACS @D pM Gevreral —
MA lT& Bory S (sO Charles BET A) Secratant _—
DAN eK Bernediv S COMMIESINOC OF D-0-C Prison’) harnS
Torco © Borer OF PESO (Loe8ng Pac DM 6.8
OW Tiles, TH wrorve WO — @D SE KeOres eck Seven
Kno Se MYRAES OW more haan Ore ACCOORD

Weork mn VEE Buns Damnsger:

(E> ~ KK Yee LOE VAS a \\ De keke ) cParinents
AS ToleaSed BAT OF A General

(TF) -Y wes released AO e-\ Hosein suk
Sere, Wake ee ane grog OF crs tondins
Wreky pa&ACM Me Gelore corks sce) .

(G) a Lo OK Rdidied, Loc Ye Qed) WM 2
enn Ano esos GAm Or LORS Brie
On. CRASS Ans War Loe dei the ee

tes Nae EE\SO Wose tal Doe TO Blood Ww

Mm eos Ane Closervenk is:

gw NE ter mrt (9nd) ANLACE YAS € leased
Cron Beqracgur0or A Wee Housel) Ontt P-|
Wipe ec wrotes (ke See or GA-G
Gens memelbers OB PIE) Vice Cords

Colas e@ Woose dL Crom mt CANISOS PACES.

Pages Bol b
I) = SSSR Cleyparse PGS) Aime
Bu We <Kp~me_ GAG GEV parame Ver& ~ COlLpeye_
QV Kol Cere te MA\or yorlesS out nak an

\rAapyee emer cyencr\ Sorgen SE poy DAY at /

CQ Dok ANte Woe al OMASS UDO rcester thessp thal

Doe tw AL a.
SO) — iftec Akg BORK A Ws ln © ecover
fo Wo Loedk, (QnA PASO Hosea. are
Tues clear ek BA Ae. Dodkars - BO HW

(ecqyn ed C\ QR ACRACE_E Crom War WAsdk KORO
C < lacemendy

(x es) Uc BER CMa Ge o
ownin As \nsktotwon cor Ne Ske ok
wor QAWwSS people In KACeS Lon:

[K)) Tess cer ho M-| Woosenea onit
Kdaax ee Wore ee (Re SAR AAS mrelouSs

rok CAISGEL ME GEC\OoS \WYOV PS. TULA
Force XD erie pr faeib - Oh, | Ca0sed ree
tO Bek ome Bl (PD Woo Gans murnrdoers

c& Ree SAME OCeMicS Gans Weer Dende _

ao Noe QOS (hal. A Aol (WA WSs Ane Raminiseet
ON FANE AS Croteey me,

Paeyes Wot le
— \) Case oN ecient ‘Filed 08/28/19 Page 5of7 |

\ DAMA SSE MVR SC * octe Wed Wt $ \,008,000 OS

OOWlars - For Wetec on k We TA Woverwd poked
(Ry We \ Cpat Ting ok Coe rec(ons.
(ndwadoal RECESS. Damnges Ri ae \ NEALGES |

~ =e m del NT FAM On |.
oe Urtore . VTA On > S|

Se a LAN VWDANgel— —\™ eke COA LO - LOLS

\ A On- oe Salas Dorakek to Wee Gesior
aw eweA WS val: Le eerng eS
WYO Mores} Nous poesh NOs Lyrwer®™® For Lindoel es eR.
Ga nkier Var Cardy pkkerke Aud of ey wobec s rah eq
Rees WW DASE Whe & BeU Adm nistvefion an dept OF CS
CayyechorS SACKS ake Wh mdr doe partis, Geet EAA es
erok er mre WH & eate- west.

eV on Severe | Aire Book
Qn GOLGI ASMA ES : vo
Ow acest Dang are CoKS pel WA ve us \ or

ANY vv s sy XxVouS . Cold: Caos ‘ok wre ALA ands sokler nS aut
MAL BMoartiowr

Chey’ Avert AN
oyactyy Ove tO Rie WEE Di US

ee oe a she SAL Kavita: of Sawer, Bad Gotheir |
Cc a Lert KO ONE wend avo Se ov To eclesence +

ce Vive Tn recovesv™ ot \wypor nes The Deg K Sts C
oe . to cleat mE eroeer BOSH TOA

Tare

dees
POL prt acliekl FEvomn Yrors S VY, a
we Se Biba ddced woe > poo" YWares ela t

WA EKEe ok SaPekh and A Tarve ©, Pree” & queens.
* Neen weet Deer ok S.R-C-C: elo eodaibber COTONS—
©) RECT WEL X Woe eects 882s ps RLeramertaions @ és (varster~
SESS rack Doe OC SaroBek Oaeser ol m~ Se, Leds.
I, On meer et Xo GE eoteete eK aelett.

Chas. “AG he Bo Soe Gers 5 of &

 

 
 

Case 1:19-cv-11839-PBS Document 1 Filed 08/28/19 Page 6 of 7

.
or
‘
'
Y
Ns C
s
wa
e
a
+
Ae oe
af
,
—
- we
“ ~

ateren ©

ha criepeveremetesti cs boas
Case 1:19-cv-11839-PBS Document1 Filed 08/28/19 Page 7 of 7

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk's Office with any changes to my address where case-related papers may be

served. I understand that my failure to keep a current address on file with the Clerk's Office may result
in the dismissal of my case.

Date of signing: a| \ & Se \< ‘ Crwseigap*

Signature of Plaintiff
Printed Name of Plaintiff hy L Sol We ODHeot

B. For Attorneys (¢
& {oO Se

Date of signing:

 

Signature of Attorney a S: Lal \ Sol _ an °

Printed Name of Attorney

Bar Number a oo - ae ee nets RN 9 7 {

Name of Law Firm

 

 

Street Address
State and Zip Code

 

 

Telephone Number

 

E-mail Address

 

Crees Lo
